EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Blackman on 1/11/22.

The application has been amended as follows: 

	Claim 9 has been amended to recite as follows:

A vehicle seat comprising: 
a seat frame comprising a plate-shaped part having first and second openings formed therein, the second opening disposed at a position that deviates from the first opening in the longitudinal direction wherein the seat frame is a side frame of a seat cushion,
an actuator mounted on the plate-shaped part, the actuator including an electric motor, wherein the first opening faces toward an upper portion of the electric motor, 
a harness that passes through the second opening from an inside toward an outside, 
and a coupler that is linked to the harness outside the side frame and is positioned above the electric motor along a vertical axis, the coupler facing the first opening.

Allowable Subject Matter
Claims 1, 2 and 9-11 are allowed.

Information Disclosure Statement
The references in the IDS forms filed 12/13/21 and 9/23/21 that have been lined through do not have an accompanying translation and, as such, the examiner has not considered the substance of the documents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636